DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim 5 in the reply filed on 04/11/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 is being considered by the examiner.

Drawings
The drawings are objected to because Figures 1, 6, and 7 do not have word labels on them. While not explicitly required, word labels on flow charts greatly aid in understanding the invention. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 6, and 8-10, 12, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below.

Step 1) Independent claim 1 is drawn to a process and independent claim 13  is drawn to an apparatus for performing the process, which are statutory categories of invention.


Step 2A) 
Prong One) Each of the independent claims recite a process for 

- obtaining, via a sensor, a position of the object relative to the device, and 
- determining a position of the shape relative to the device based on the predefined position of the shape relative to the object and on the position of the object relative to the device, wherein the light source has a predetermined position relative to the object, and wherein the step of obtaining the position of the object relative to the device comprises:
 - determining a position of the light source relative to the device, and
 - determining the position of the object relative to the device based on the predetermined position of the light source relative to the object.

Such method steps are broad enough to be interpreted as a mental process that can “practically performed by a human mind”. For instance, a person can look at a sensor for a position of an object relative to a device and then perform calculations for the subsequent “determining” steps in order to arrive at a position of a shape relative to a device.

	Prong Two) Independent claims 1 and 13 are not tied to any particular technology or field. Both claims recite in addition to the above-mentioned method steps:

- detecting, by the device, light emitted by a light source associated with the object, which light comprises an embedded code representative of a two-dimensional or three- dimensional shape having a predefined position relative to the object

However, the recitation is broad enough to where the light may simply be seen by an observer since the embedded code is never explicitly recited as being decoded. In addition, the shape information is not used in the subsequent method steps. While claims 1 and 13 recite a light source and a sensor, both are passive objects in the context of the method steps recited. Claim 1 is essentially just the method listed above and has no machine elements tied to it and while claim 13 recites a processor for performing the method, this is not considered enough on its own to integrate an abstract idea into a practical application (see MPEP 2106.05(f), (2), second paragraph). Claim 13 also lists a light detector, but this is broad enough to be considered an observer seeing the light. Furthermore, the method does not transform nor reduce a particular article to a different state or thing and does not apply the abstract idea in some other meaningful way. Therefore, the claims are not integrated into a practical application.

Step 2B) As stated above in 2A), prong two, independent claim 1 only recites the method steps with passive elements such as the light source and sensor and therefore contains nothing more than the abstract idea. In addition, independent claim 13 further recites a processor for performing the method and a light detector, but this is not considered on their own enough to be significantly more (see MPEP 2106.05(f), (2), second paragraph).  

Therefore, independent claims 1 and 13 are not subject matter eligible under 35 U.S.C. 101.

Dependent claims 2, 3, 6, and 10 further define abstract idea without any further practical application or elements, and therefore are similarly rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, the claim recites a proximate light source which comprises embedded code and then refers to “the light source identifier of the proximate light source”. However, this seems to have an antecedent basis issue since there was not previous recitation of such an identifier. In addition, it is unclear what the association that is stored between the proximate light source and the shape of the object would be. The embedded data just identifies that proximate light source so one of ordinary skill in the art would not understand how this data in it of itself would constitute an association with a shape. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637